Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application

This a Final Office Action in response to Application Serial 16/724,616. In response to the Examiner’s Office Action dated, June 23, 2021, Applicant on September 23, 2021 amended claims 1, 5,7, 8, 11, 17 and 20.  Applicant cancelled claims 2, 3, 4, 6, 9, 10, 12, 13, 14, 15, 16 , 18 and 19.  The Applicant added claims 21-33. The claims 1, 5 7,  8, 11, 17, 20 -33 are pending in this application and have been rejected below.


Information Disclosure Statement
The Information disclosure statements (IDS)s  submitted on September 23, 2021 and June 18, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.



Response to Arguments

Drawings 
Applicant replacement drawings are sufficient. The objection is withdrawn.

Rejections Under 35 U.S.C. §101 

On page 12, the Applicant traverses, “ … the claims, as amended, …are not directed to an abstract idea. For example, the independent claims, as amended, recite monitoring 

Examiner respectfully disagrees. The claims as amended are rejected under 35 U.S.C. 101., See 35 U.S.C.101 rejection below.


Rejections Under 35 U.S.C. §102 

On pages 13-14, Applicant submits, “… The Office Action rejected claims 1-6, 8-15, 19, and 20 under 35 U.S.C. §102 as being anticipated by U.S. Pub. No. 2010/0312605 to Mitchell (hereinafter "Mitchell").  Applicant respectfully asserts that Mitchell fails to disclose "determining, based at least in part on real-time schedule information associated with a first field professional, existence of a delay associated with a first task assigned to the first field professional," "determining a likelihood that the delay will interfere with the first field professional arriving to a location associated with a second task at a scheduled time on a particular date," "generating a plurality of scores based, at least in part, on a plurality of weights corresponding to a plurality of criteria, each score corresponding to one of a plurality of field professionals, the plurality of field professionals not including the first field professional," "identifying, using the scores, a set of field professionals that can complete the second task assigned to the first field professional, the set of field professionals including a second field professional and a third field professional, the set of field professionals being a subset of the plurality of field professionals," "ascertaining, 

Examiner acknowledges the Applicant’s arguments. The claims as amended necessitate grounds for a new rejection. The claims 1, 5, 7, 8, 11, 17, 20 -33  are rejected under  35. U.S.C. 103, see below.


Rejections Under 35 U.S.C. §103 

On pages 14, the Applicant traverses, “ The Office Action rejected claim 7 under 35 U.S.C. §103 as being allegedly unpatentable over U.S. Pub. No. 2010/0312605 to Mitchell (hereinafter "Mitchell"). The Office Action rejected claim 16 under 35 U.S.C. §103 as being allegedly unpatentable over Mitchell in view of Haugen. The Office Action rejected claims 17 and 18 under 35 U.S.C. §103 as being allegedly unpatentable over Mitchell in view of U.S. Pub. No. 2002/0,010,615 to Jacobs (hereinafter "Jacobs").  The remaining 

Examiner respectfully acknowledges the Applicant’s arguments. The amendment to the claims 1, 5, 7, 8, 11, 17, 20 -33  necessitate grounds for a new rejection. Further, the Applicant added claims 21-33, and the addition of the new claims necessitate grounds for a new rejection. The  claims 1, 5, 7, 8, 11, 17, 20 -33  , are rejected under 35 U.S.C. 103, see below.



 Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

The claims 1, 5, 7, 8, 11, 17, 20 -33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim (claim 1 and similarly claim 5 and claim 11) recite, “…… determining, based at least in part on real-time schedule information associated with a first field professional, existence of a delay associated with a first task assigned to the first field professional; determining  a likelihood that the delay will interfere with the first field professional arriving to a location associated with a second task at a scheduled time on a particular date; generating a plurality of scores based, at least in part, on a plurality of weights corresponding to a plurality of criteria, each score corresponding to one of a plurality of field professionals, the plurality of field professionals not including the first field professional, identifying, using the scores, a set of field professionals that can complete the second task assigned to the first field professional, the set of field professionals including a second field professional and a third field professional, the set of field professionals being a subset of the plurality of field professionals; ascertaining, using the scores, that the third field professional is an optimal candidate for reassignment of the second task; monitoring, using real-time schedule information associated with the third field professional, a status of completion of a current task of the third field 2professional,  determining, based at least in part on real-time schedule information associated with [[a]] the second field professional, that the second field professional can arrive to the location associated with the second task at the scheduled time on the particular date; conditionally reassigning the second task to the second  field professional transmitting a notification … , the notification indicating that the second task is assigned to the second field professional; and reassigning the second task from the second field professional to the third field professional based, at least in part, on the status of completion of the current task....”.  Claims 1, 5, 7- 8, 11, 17, 20 -33 , in view of the claim limitations, are directed to the abstract idea of “… determining, based at least in part on real-time schedule information associated with a first field professional, existence of a delay …; determining  a likelihood that the delay will interfere with the first field professional arriving to a location associated with a second task at a scheduled time on a particular date; generating a plurality of scores based, at least in part, on a plurality of weights corresponding to a plurality of criteria, each score corresponding to one of a plurality of field professionals, the plurality of field professionals not including the first field professional, identifying, using the scores, a set of field professionals that can complete the second task assigned to the first field professional, the set of field professionals including a second field professional and a third field professional, the set of field professionals being a subset of the plurality of field professionals; ascertaining, using the scores, that the third field professional is an optimal candidate for reassignment of the second task; monitoring, using real-time schedule information associated with the third field professional, a status of completion of a current task of the third field 2professional,  determining, based at least in part on real-time schedule information associated with [[a]] the second field professional, that the second field professional can arrive to the location associated with the second task at the scheduled time on the particular date; conditionally reassigning the second task to the second  field professional transmitting a notification … , the notification indicating that the second task is assigned to the second field professional; and reassigning the second task from the second field professional to the third field professional based, at least in part, on the status of completion of the current task...”.   

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited “… determining, based at least in part on real-time schedule information associated with a first field professional, existence of a delay …; determining  a likelihood that the delay will interfere with the first field professional arriving to a location associated with a second task at a scheduled time …; generating a plurality of scores based, at least in part, on a plurality of weights corresponding …, each score corresponding to one of a plurality of field professionals, …, identifying, using the scores, a set of field professionals that can complete the second task …, the set of field professionals including a second field professional and a third field professional, …; ascertaining, using the scores, that the third field professional is an optimal candidate for reassignment of the second task; monitoring, using real-time schedule information associated with the third field professional, …,  determining, based at least in part on real-time schedule information associated with [[a]] the second field professional, …. can arrive to the location associated with the second task at the scheduled time …; conditionally reassigning the second task to the second  field professional transmitting a notification … , … indicating that the second task is assigned to the second field professional; and reassigning the second task from the second field professional to the third field professional based, at least in part, on the status of completion of the current task ....”, and thus, are directed to scheduling a service, which is  commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising marketing or sales activities or behaviors; business relations)  and managing personal behavior relationships or interactions between people (including social activities, teaching and following rules or instructions), and thus, the claims are directed to the abstract grouping of a certain method of organizing human activity.  

Further, the claims recite generating a plurality of scores based, at least in part, on a plurality of weights corresponding to a plurality of criteria, each score corresponding to one of a plurality of field professionals, the plurality of field professionals not including the first field professional, identifying, using the scores, a set of field professionals that can complete the second task assigned to the first field professional,  … and ascertaining, using the scores, that the third field professional is an optimal candidate for reassignment of the second task;  and thus, are directed mathematical concepts, and therefore the claims are directed the abstract grouping of mathematical concepts.

Accordingly, the claims are directed to a certain method of organizing human activity and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “… A system, the comprising: a database system implemented using a server system, the database system configurable to cause: …  at least in part on real-time schedule information associated with a first field professional, …”, “… using real-time schedule information associated with the third field professional,…”,  “ … a computing device associated with the second field professional…”, in claim 1;  “… the system …”, “… the real-time schedule information …”, in claim 5;  “3the system”,  “… the real-time schedule information associated with the first field professional including real-time …”, “… the database system further configurable to cause: obtaining the real-time weather conditions from a third party service provider via a network …”,  in claim 7;  “the system…”,  “… the real-time schedule information associated with the first field professional …”,   “… the database system further configurable to cause:”, “ a third party service provider via a network …”, in claim 8;   “at least in part on real-time schedule information associated with a first field professional …”,  “…  real-time schedule information associated with the third field professional…”, “… the notification …”, in claim 11;  claim 17 does not recite any additional elements;  “ a non-transitory computer-readable storage medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform a method for scheduling tasks to field professionals, the method comprising:”,  “… at least in part on real-time schedule information associated with a first field professional…”,  “…  a notification to a computing device associated with the second field professional the notification …”, in claim 20;  “ … the system…”, “… via a sensor…”, in claim 21;  “the system…” , “…via a monitoring device….”, in claim 22;   “… the system…”,  “ … a computer-generated model …”, in claim 23;   “the system”,  in claim 24, claim 25;  “the system…”,  “… the database system further configurable to cause: …”,  in claim 26;  “via a sensor”, in claim 27;   “a monitoring device.”, claim 28;   “a computer-generated model….”, in claim 29;   
No additional elements in claim 31, claim 32, claim 33, claim 34; ; however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application.- See MPEP 2106.05 (f).  

In addition, these additional elements (e.g.,  a database system implemented using a server system, the database system configurable to cause: …  at least in part on real-time schedule information associated with a first field professional, a computing device associated with the second field professional) are merely generally link the abstract idea to a field of use, namely a generic computing environment.- See MPEP 2106.05 (h). 

Furthermore, with respect to the generate, receive, provide, and transmitted, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-5, 7-8,11 21-26 & 17, 20, 27-33 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. Step 2A: Yes

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. – See MPEP 2106.05 (f),(g), (h)

In addition, as noted above, with respect to the receiving and displaying, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity – See MPEP 2106.05 (g). Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-5, 7-8,11 21-26 & 17, 20, 27-33 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.  Step 2B: No
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 5, 8, 11, 17, 20 -33 is/are rejected under 35 U.S.C. 103 as being obvious by Mitchell (US 2010/0,312,605 A1) and Fedrov (US 8,606,611 A1) .


Regarding Claim 1,  (Currently Amended)

A system, the comprising: a network interface;  a database system implemented using a server system, the database system configurable to cause: 

Mitchell teaches FIG. 2 illustrates a system 200 which includes a control system 205 connected to one or more client systems 206 and one or more technician devices 207 over a network 209 … data from the input module 210 is stored in the data store 220., Mitchell [070]-[071], [Figure 2].


determining based at least in part on, real-time schedule information associated with a first field professional, existence of a delay associated with a first task assigned to the first field professional; 


Mitchell [061]  teaches the dispatcher 120 views the work orders happening during the current day, and manages changes that may occur due to schedule deviations (e.g., technician illness, technician stuck in traffic). The dispatcher 120 may view a real-time status interface which provides a filterable view of all field technicians 115 and work orders out in the field, such as in a list or displayed on a map.; Mitchell [062] teaches the dispatch application 140 may be used to respond to events that occur throughout the work day. For example, work orders may be assigned or reassigned to balance assignments (e.g., either manually by the dispatcher 120 or automatically by the dispatch application 140). A work order may be reassigned if a field technician 115 is delayed on a work order and may not arrive on time for the next scheduled work order.  The dispatcher 120 may communicate through voice and/or electronic communication, in real-time or non real-time, with field technicians 115, as needed., Mitchell [061] –[062]


determining a likelihood that the delay will interfere with the first field professional arriving to a location associated with a second task at a scheduled time on a particular date; 

Mitchell [010] teaches the operations also may …, determining whether the particular technician is likely to miss the scheduled start time of the next work order.; Mitchell [062] . The dispatch application 140 may be used to respond to events that occur throughout the work day (a particular day). For example, work orders may be assigned or reassigned to balance assignments ( A work order may be reassigned if a field technician 115 is delayed on a work order and may not arrive on time for the next scheduled work order (a second task). Field technicians 115 may be manually or automatically rerouted based on dynamic traffic condition information. Mitchell [010], [011],[062].

Mitchell [065] teaches work orders may also be displayed in a map view, with map markers indicating locations of assigned work orders, Mitchell [065], [Figure 1].

	Mitchell teaches:
generating a plurality of scores based, at least in part, on a plurality of weights corresponding to a plurality of criteria, each score corresponding… , using the scores, …. ascertaining, using the scores, … monitoring, using real-time schedule information associated with … field professional, a status of completion of a current task of the … field 2professional,

Mitchell teaches the process 700 begins, user input setting weighting parameters for one or more of the scheduling configuration options is received (710). The user may input weighting parameters using an interface 800 (as illustrated in FIG. 8) , Mitchell [0134]-[0135], [0138], [Figure 7], [Figure 8], [Figure 6B].



Although highly suggested, Mitchell does not explicitly teach:
Fedrov teaches:
“ … to one of a plurality of field professionals, the plurality of field professionals not including the first field professional, identifying … a set of field professionals that can complete the second task assigned to the first field professional, the set of field professionals including a second field professional and a third field professional, the set of field professionals being a subset of the plurality of field professionals;  … third…”

Fedrov teaches a new project message is sent to each worker (e.g., available worker) accordingly to the worker's rank. For example, the new project message is sent to the highest ranked worker first. If a decline project message is received from the highest ranked worker, then new project message is then sent to the second highest ranked worker. If a decline project message is received from the second highest ranked worker, the new project message is then sent to the third highest ranked worker, etc, Fedrov [column 8 lines 55- 68] – [column 9 lines 1-17],  [column 11 lines 29-41], [Figure 6]

Mitchell teaches a scheduling application used by the control system to perform scheduling operations to dispatch technicians. Fedrov teaches scheduling a new project at a location and a future time selected by a user, identifying a plurality of available workers. It would have been obvious to combine monitoring progress of the scheduled work orders for each of the identified technicians as taught by Mitchell, with ranked/available workers determining to accept or reject the project, as taught by Fedrov,  to assign a first available worker of the plurality of available workers to the new project., Fedrov [column 1 lines 30-35].


determining, based at least in part on real-time schedule information associated with [[a]] the second field professional that the second field professional can arrive to the location associated with the second task the scheduled time on the particular date; 

Mitchell [061] teaches the dispatcher 120 views the work orders happening during the current day, and manages changes that may occur due to schedule deviations (e.g., technician illness, technician stuck in traffic). The dispatcher 120 may view a real-time status interface which provides a filterable view of all field technicians 115 and work orders out in the field, such as in a list or displayed on a map.; Mitchell [062] teaches the dispatch application 140 may be used to respond to events that occur throughout the work day (a particular day) …   The dispatch application 140 may be used to respond to events that occur throughout the work day. For example, work orders may be assigned or reassigned to balance assignments (e.g., either manually by the dispatcher 120 or automatically by the dispatch application 140). A work order may be reassigned if a field technician 115 is delayed on a work order and may not arrive on time for the next scheduled work order (second task).

Mitchell [065] teaches work orders may also be displayed in a map view, with map markers indicating locations of assigned work orders, Mitchell [065], [Figure 1].

Mitchell [0155] teaches 1270 may be selected to reschedule the next appointment. Rescheduling the next appointment may involve scheduling another technician (reassign) to handle the next appointment or changing the date and/or time of the appointment.

(Examiner submits Mitch discloses reassigning to another technician when the first technician is delayed, and an overabundance, an excessive quantity, requiring reassignment could result in delay in service.)



Fedrov further teaches:

the second field professional that the second field professional can arrive to the location associated with the second task the scheduled time on the particular date

Fedrov teaches a new project message is sent to each worker (e.g., available worker) accordingly to the worker's rank. For example, the new project message is sent to the highest ranked worker first. If a decline project message is received from the highest ranked worker, then new project message is then sent to the second highest ranked worker. If a decline project message is received from the second highest ranked worker, the new project message is then sent to the third highest ranked worker, etc, Fedrov [column 8 lines 55- 68] – [column 9 lines 1-17],  [column 11 lines 29-41], [Figure 6]

Mitchell teaches a scheduling application used by the control system to perform scheduling operations to dispatch technicians. Fedrov teaches scheduling a new project at a location and a future time selected by a user, identifying a plurality of available workers. It would have been obvious to combine monitoring progress of the scheduled work orders for each of the identified technicians as taught by Mitchell, with ranked/available workers determining to accept or reject the project, as taught by Fedrov,  to assign a first available worker of the plurality of available workers to the new project., Fedrov [column 1 lines 30-35].



conditionally reassigning the second task to the field professional 

Mitchell [062]  teaches a work order may be reassigned if a field technician 115 is delayed on a work order and may not arrive on time for the next scheduled work order (second task); Mitchell [011] teaches the operations may include enabling the supervisor to respond to the message by rescheduling the next work order for the particular technician  , Mitchell [062], [011], [019]

Mitchell [0155] teaches 1270 may be selected to reschedule the next appointment. Rescheduling the next appointment may involve scheduling another technician (reassign) to handle the next appointment or changing the date and/or time of the appointment., Mitchell [0155] , [Figure 12].



transmitting a notification to a computing device associated with the second field professional, the notification indicating that the second task is assigned to the second field professional; and reassigning the second task from the second field professional to the third professional based, at least in part, on the status of completion of the current task.  

Mitchell [061] teaches a dispatch application 140 may be used to convey schedule change information to the field technicians 115.;  and Mitchell [0155] , [Figure 12].



Regarding Claim 2, (Cancelled)



Regarding Claim 3, (Cancelled)



Regarding Claim 4,  (Cancelled)



Regarding Claim 5, (Currently Amended)

The system of claim 1, wherein the real-time schedule information includes current location information derived at least partially from communication devices without intervention of the field professionals.  

Mitchell [061] teaches the dispatcher 120 may view a real-time status interface which provides a filterable view of all field technicians 115 and work orders out in the field, such as in a list or displayed on a map. A GPS (Global Positioning Satellite) component of technician device 150 may pinpoint the location of a field technician 115., Mitchell  [061], [Figure 1].



Regarding Claim 6, (Cancelled)




Regarding Claim 8, 

The system of claim 6, wherein determining the likelihood that the delay will interfere with the future assigned task includes obtaining traffic conditions associated with locations of tasks assigned to the first field professional and predicting times that the first field professional would arrive these locations based on the traffic conditions.  

Mitchell [0149] teaches travel time may now be more than earlier expected due to a detected traffic delay along the route to the next appointment. As described in a details area 1240, the estimated time to complete the current work order at the current rate is forty five minutes and the estimated travel time to the next appointment is twenty minutes. A total of sixty five minutes may be computed by adding the work time remaining and travel time. The sixty-five-minute total is more than the fifty-minute time remaining until the start of the next appointment., Mitchell [0149], [Figure 11],[Figure 12].




Regarding Claim 9, (Canceled)



Regarding Claim 10,  (Canceled)



Regarding Claim 11, 
A system for scheduling tasks to field professional, the system comprising: a network interface; and at least one processor connectable to the network interface, the at least one processor is configured to: receive, from the network interface, progress information for a set of field professionals; 

Mitchell  [0147] teaches if progress of a technician falls a certain percentage behind expected progress, an alert message such as the example alert message 1100 illustrated in FIG. 11 may be sent to the supervisor's device., Mitchell [0147] –[0149], [Figure 10], [Figure 11].

determine a delay associated with one or more tasks assigned to a first field professional;

Mitchell [0148] teaches  the alert message 1100 includes a title 1110 indicating that progress of "technician three" is behind schedule. A status bar 1120 indicates that the work order is fifty percent complete, whereas a status bar 1130 indicates that it is expected that the work order would be seventy five percent complete., Mitchell [0147] –[0149], [Figure 10], [Figure 11]. 

 
determine a likelihood that the delay will interfere with the first field professional arriving to an identified location associated with an assigned task at a scheduled time; 

[same as claim 1], [Same as claim 10] , Mitchell [0147] –[0149], [Figure 10], [Figure 11], [Figure 12].
Mitchell [010] teaches the operations also may …, determining whether the particular technician is likely to miss the scheduled start time of the next work order.; 
Mitchell [062] teaches  work orders may be assigned or reassigned to balance assignments. A work order may be reassigned if a field technician 115 is delayed on a work order and may not arrive on time for the next scheduled work order.


reassign the assigned task to a second field professional based on the determined likelihood that the delay will interfere with the first field professional arriving to the identified location associated with the assigned task at the scheduled time; 

Mitchell [010] teaches the operations also may …, determining whether the particular technician is likely to miss the scheduled start time of the next work order.; 
Mitchell [062] teaches  work orders may be assigned or reassigned to balance assignments. A work order may be reassigned if a field technician 115 is delayed on a work order and may not arrive on time for the next scheduled work order.
Mitchell [0155] teaches 1270 may be selected to reschedule the next appointment. Rescheduling the next appointment may involve scheduling another technician (reassign) to handle the next appointment or changing the date and/or time of the appointment., Mitchell [062],[0155]

and provide the second field professional, using the network interface, information reflecting the reassignment.  

Mitchell [061] teaches a dispatch application 140 may be used to convey schedule change information to the field technicians 115.;  and Mitchell [0155] , [Figure 12].
Mitchell [Figure 10], [Figure 11], [Figure 12] and Mitchell [0162] teaches the dispatch application 1513 may be used to convey schedule information to technicians and to manage alerts and reminders related to scheduled appointments. The mobility application 1514 may enable the technician control system 1510 to communicate with the technician devices 1550-1560, Mitchell [0162], [Figure 15] and Mitchell [062].



Regarding Claim 12, (Canceled)



Regarding Claim 13, (Canceled)



Regarding Claim 14, (Canceled)



Regarding Claim 15, (Canceled)



Regarding Claim 19, (Canceled)

The system of claim 11, wherein the at least one processor is further configured to determine a likelihood that the delay will interfere with the first field professional completing all assigned tasks prior to a predesignated shift completion time, and to reassign one or more tasks to the second field professional, thereby avoiding causing the first field professional to work overtime.  





Regarding Claim 16, (Cancelled)


Regarding Claim 17,  (Currently Amended)

The method of [[claim 15]] 11,  further comprising: reassigning a task currently assigned to the second field professional to … professional. 

Mitchell [062] teaches the dispatch application 140 may be used to respond to events that occur throughout the work day. For example, work orders may be assigned or reassigned to balance assignments (e.g., either manually by the dispatcher 120 or automatically by the dispatch application 140). A work order may be reassigned if a field technician (second technician, third technician) 115 is delayed on a work order and may not arrive on time for the next scheduled work order.

Mitchell does not explicitly teach:
“… assigned … a another field professional …”

Fedrov teaches:
“… assigned … a another field professional…”  

Fedrov teaches a new project message is sent to each worker (e.g., available worker) accordingly to the worker's rank. For example, the new project message is sent to the highest ranked worker first. If a decline project message is received from the highest ranked worker, then new project message is then sent to the second highest ranked worker. If a decline project message is received from the second highest ranked worker, the new project message is then sent to the third highest ranked worker, etc, Fedrov [column 8 lines 55- 68] – [column 9 lines 1-17],  [column 11 lines 29-41], [Figure 6]

Mitchell teaches a scheduling application used by the control system to perform scheduling operations to dispatch technicians. Fedrov teaches scheduling a new project at a location and a future time selected by a user, identifying a plurality of available workers. It would have been obvious to combine monitoring progress of the scheduled work orders for each of the identified technicians as taught by Mitchell, with ranked/available workers determining to accept or reject the project, as taught by Fedrov,  to assign a first available worker of the plurality of available workers to the new project., Fedrov [column 1 lines 30-35].


Regarding Claim 18,   (Cancelled)



Regarding Claim 20,  (Currently Amended) 

A non-transitory computer-readable storage medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform a method for scheduling tasks to field professionals, the method comprising: determining, based at least in part on real-time schedule information associated with a first field professional, existence of a delay associated with a first task 6assigned to the first field professional; determining a likelihood that the delay will interfere with the first field professional arriving to a location associated with a second task at a scheduled time on a particular date; generating a plurality of scores based, at least in part, on a plurality of weights corresponding to a plurality of criteria, each score corresponding to one of a plurality of field professionals, the plurality of field professionals not including the first field professional, identifying, using the scores, a set of field professionals that can complete the second task assigned to the first field professional, the set of field professionals including a second field professional and a third field professional, the set of field professionals being a subset of the plurality of field professionals; ascertaining, using the scores, that the third field professional is an optimal candidate for reassignment of the second task; monitoring, using real-time schedule information associated with the third field professional, a status of completion of a current task of the third field professional, determining, based at least in part on real-time schedule information associated with [[a]] the second field professional, that the second field professional can arrive to the location associated with the second task at the scheduled time on the particular date; conditionally reassigning the second task to the second field professional; transmitting a notification to a computing device associated with the second field professional the notification indicating that the second task is assigned to the second field professional; and reassigning the second task from the second field professional to the third field professional based, at least in part, on the status of completion of the current task.

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 20 is directed to a non-transitory computer-readable storage medium storing instructions that, when executed by at least one processor, cause the at least one processor, Mitchell discloses A non-transitory computer-readable storage medium storing instructions as claimed [022], [054] –[057], [Figure 1],[0089],[Figure 2], [Figure 15]. 



Regarding Claim 21,  (New) 

The system of claim 1, wherein monitoring the status of completion of the current task is performed via a sensor.  

Mitchell teaches identifying technicians supervised by a particular supervisor that uses a particular device, determining progress of scheduled work orders for each of the identified technicians, and enabling the supervisor to view data reflecting the determined progress of scheduled work orders., The method may include monitoring progress of the scheduled work orders for each of the identified technicians and, based on the monitoring, detecting whether a schedule or quality issue occurs in the scheduled work orders for each of the identified technicians. In response to detecting that a schedule or quality issue has occurred in at least one of the scheduled work orders being handled by at least one of the identified technicians, a message may be sent to the particular device used by the particular supervisor to alert the supervisor of the detected issue, and the supervisor may be assisted in taking action to correct the detected issue., Mitchell [017] –[019]


Regarding Claim 22,  (New) 

The system of claim 1, wherein monitoring the status of completion of the current task is performed via a monitoring device.  

Same as above , Mitchell [017] –[019]



Regarding Claim 23,  (New) 

The system of claim 1, wherein generating the scores comprises applying a computer-generated model.  





Regarding Claim 24, (New) 

The system of claim 1, wherein generating the plurality of scores comprises: for a particular one of the plurality of field professionals, obtaining, for one or more criteria of the plurality of criteria, a corresponding weight and criteria score; 

Mitchell Figure 7 and Mitchell Figure 8, and associated text


and generating the score for the particular field professional based, at least in part, on the criteria score and weight corresponding to each of the one or more criteria.

Mitchell teaches measuring the skills  or experience of technicians for scheduled type of work, Mitchell [0146], [[Figure 10,  item 1060] 

Mitchell teaches historical work orders may be monitored and future work orders may be forecasted to help plan the number and skills of technicians that may be needed for a particular client., Mitchell [058]; Mitchell teaches a schedule may maximize billable hours and number of service calls while avoiding overtime. Technicians may be matched to work orders based, for example, on skills, experience, licensure, parts on hand, distance to the work site, job priority, and/or union status. , Mitchell [060], [072]

Mitchell teaches  preference-to-higher-profit-work option 438 indicates a preference that a priority be given to work that has a higher profit margin. For example, the client may service more than one product, with a first product having a higher profit margin than a second product, and preference may be given in scheduling to the first product. A maximize-number-of-jobs-per-day option 439 indicates a preference that the number of jobs performed per day be maximized. For example, technicians may be scheduled to work overtime in order to increase the number of jobs performed per day. A preferred-field-technician option 440 indicates a preference that assignments be scheduled based on providing the best-skilled technician or a requested technician, Mitchell [090].


Regarding Claim 25, (New) 

The system of claim 24, the one or more criteria comprising one or more of: skill level, workload of the particular field professional on the particular date, or completed work on the particular date.  

Mitchell [060], [072], [090]



Regarding Claim 26,  (New) 

The system of claim 1, the database system further configurable to cause: determining a likelihood that the third field professional will complete the current task within a period of time; wherein conditionally reassigning the second task to the second field professional is performed based, at least in part, on the likelihood that the third field professional will complete the current task within the period of time.  

Similar to claim 33



Regarding Claim 27,  (New) 

The method of claim 11, wherein monitoring the status of completion of the current task is performed via a sensor.  

Similar to claim 21



Regarding Claim 28, (New) 

The method of claim 11, wherein monitoring the status of completion of the current task is performed via a monitoring device.  

Similar to claim 22



Regarding Claim 29,  (New) 

The method of claim 11, wherein generating the scores comprises applying a computer-generated model.  

Similar to claim 23, Mitchell [Figure 7],[Figure 8], [Figure 6B]



Regarding Claim 30,  (New) 

The method of claim 11, wherein generating the plurality of scores comprises: for a particular one of the plurality of field professionals, obtaining, for one or more criteria of the plurality of criteria, a corresponding weight and criteria score; and generating the score for the particular field professional based, at least in part, on the criteria score and weight corresponding to each of the one or more criteria.  





Regarding Claim 31,  (New) 

The method of claim 11, the one or more criteria comprising one or more of: skill level, workload of the particular field professional on the particular date, or completed work on the particular date.  

Similar to claim 25 , Mitchell [060], [072], [090]




Regarding Claim 32, (New) 
The method of claim 11, further comprising: predicting an imminent demand for on-site services in a zone including the location on the particular date; 

Mitchell teaches field technicians 115 may be manually or automatically rerouted based on dynamic traffic condition information. A field technician 115 may be assigned to a work order located in an adjacent zone, if the dispatcher 120 and/or the dispatching application 140 determine that the assigned field technician 115 is the most optimal choice., Mitchell [062]

Mitchell teaches technicians may be matched to work orders based, for example, on skills, experience, licensure, parts on hand, distance to the work site, job priority, and/or union status. The scheduling application 130 may, for example, use street-level routing to determine optimal routes for field technicians 115 in order to minimize drive time and fuel consumption. The scheduling application 130 may use zoning, where a technician is limited to performing work orders within a defined geographic area. A schedule may be prepared for field technicians 115 on a daily basis, or on some other frequency, Mitchell [060].

and reserving a time slot in a schedule of the second field professional on the particular date responsive to predicting the imminent demand for on-site services in the zone including the location on the particular date; 

Mitchel teaches a work order may be reassigned if a field technician 115 is delayed on a work order and may not arrive on time for the next scheduled work order. Field technicians 115 may be assigned or reassigned to high-priority or emergency work orders. Field technicians 115 may be manually or automatically rerouted based on dynamic traffic condition information. A field technician 115 may be assigned to a work order located in an adjacent zone, if the dispatcher 120 and/or the dispatching application 140 determine that the assigned field technician 115 is the most optimal choice., Mitchell [062]

wherein conditionally reassigning the second task to the second field professional includes scheduling the second field professional to perform the second task during the reserved time slot.  


Mitchell [062], [011], [019] Mitchell [0155] , [Figure 12].




Regarding Claim 33,  (New) 

The method of claim 11, further comprising: determining a likelihood that the … field professional will complete the current task within a period of time; 

Mitchell Figure 12 teaches progress complete and expected progress.


 9 wherein conditionally reassigning the second task to the second field professional is performed based, at least in part, on the likelihood that the … field professional will complete the current task within the period of time.

Mitchell Figure 12 teaches reschedule next appointment

Mitchell does not explicitly teach:
“… third field professional …”

Fedorv teaches: 
“ … on the likelihood that the third field professional will complete the current task within the period of time …”


Fedrov teaches a new project message is sent to each worker (e.g., available worker) accordingly to the worker's rank. For example, the new project message is sent to the highest ranked worker first. If a decline project message is received from the highest ranked worker, then new project message is then sent to the second highest ranked worker. If a decline project message is received from the second highest ranked worker, the new project message is then sent to the third highest ranked worker, etc, Fedrov [column 8 lines 55- 68] – [column 9 lines 1-17],  [column 11 lines 29-41], [Figure 6]

Mitchell teaches a scheduling application used by the control system to perform scheduling operations to dispatch technicians. Fedrov teaches scheduling a new project at a location and a future time selected by a user, identifying a plurality of available workers. It would have been obvious to combine monitoring progress of the scheduled work orders for each of the identified technicians as taught by Mitchell, with ranked/available workers determining to accept or reject the project, as taught by Fedrov,  to assign a first available worker of the plurality of available workers to the new project., Fedrov [column 1 lines 30-35].



Claims 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2010/0,312,605 A1)  and in view of  Fedrov (US 8,606,611 A1)  and in further view of Sweeney (US 2015/0,161,564 A1) .

Regarding Claim 7, (Currently Amended)

The system of claim [1], the real-time schedule information associated with the first field professional including real-time … conditions associated  with locations of tasks assigned to the first field professional, the database system further configurable to cause: obtaining the real-time … from a third party service provider via a network,  and adjusting time estimations for completion of the tasks assigned ot the first field professional based, at least in part, on the real-time… . 

Similar to claim Mitchell [010], [011],[062],  and Mitchell [0149] teaches travel time may now be more than earlier expected due to a detected traffic delay along the route to the next appointment. As described in a details area 1240, the estimated time to complete the current work order at the current rate is forty five minutes and the estimated travel time to the next appointment is twenty minutes. A total of sixty five minutes may be computed by adding the work time remaining and travel time. The sixty-five-minute total is more than the fifty-minute time remaining until the start of the next appointment.


	Mitchell does not teach:
“… weather … weather conditions …. the weather conditions….”  

Sweeney:
“… weather …  weather conditions  …. the weather conditions….”  

Sweeney [048] teaches the most likely route can be determined based on a number of different factors, such as, for example current weather conditions and traffic conditions.

Mitchell teaches managing a mobile technician workforce.  Sweeney teaches an intelligent on-demand service dispatch system that optimizes the selection of a service provider.  It would have obvious prior to the effective filing date to combine determining that a technician may likely not be on time for the technician's next scheduled appointment, as taught by Mitchell, with route factors such as weather conditions and traffic, as taught by Sweeney, to fulfill one or more of the transport requests within a threshold duration of time., Sweeney [022]. 



Conclusion


The following prior art made of record and not relied upon, that  is considered pertinent to the Applicant’s disclosure:  Lane (US 2003/0,130,820 A1) discloses The data can be analyzed to update, develop or compare benchmarks for a specific type of work order; to provide information specific to the skills of each specific technician.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624


/CHARLES GUILIANO/Primary Examiner, Art Unit 3623